Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. US 2011/0175529 (“Hayashi”).
Hayashi teaches:
Re 1: 
a socket 11 (Fig. 1; abstract);
a substrate 3 provided on the socket and including a wiring pattern on at least one surface (Figs. 1-4, 7);
at least one light-emitting element electrically connected to the wiring pattern (Fig. 4; ¶51); and
a plurality of power-supply terminals (91-93, 910-930) extending inside the socket and including one end portion exposed from the socket, a vicinity of the end portion being bent toward the substrate (Figs. 2-3, 7; abstract; ¶88).

Re 2: wherein the end portion is provided on a surface of the substrate on a side where the light-emitting element is provided or a surface of the substrate on a side opposite to the side where the light-emitting element is provided (Figs. 2-3).

Re 3: wherein a center line of a part of the power-supply terminal bent toward the substrate intersects with a center line of a part extending inside the socket (Fig. 3).

Re 4: wherein an angle formed by a center line of a part bent toward the substrate and a center line of a part extending inside the socket is 900 or less (Fig. 3).

Re 5: wherein the angle is less than 900 and a tip part of the part bent toward the substrate is substantially parallel to a surface of the substrate (Fig. 3)

Re 6: wherein a part bent toward the substrate is flat in cross-sectional shape (Fig. 3).

Re 7: further comprising an insulating portion 7 provided in at least one of a space between a plurality of parts bent toward the substrate and a space between the socket and the plurality of parts bent toward the substrate (Fig. 5; ¶107,110).

Re 8: wherein the vicinity of the end portion is not provided in a hole provided in the substrate (Figs. 1-7).

Re 9: wherein the end portion is in contact with the wiring pattern provided on the surface on the side where the light-emitting element is provided. (¶110).
Re 10: wherein the end portion is in contact with the wiring pattern provided on the surface on the side opposite to the side where the light-emitting element is provided. (¶110).

Re 11: wherein the end portion is soldered to the wiring pattern provided on the surface on the side where the light-emitting element is provided. (¶110).

Re 12: wherein the end portion is soldered to the wiring pattern provided on the surface on the side opposite to the side where the light-emitting element is provided. (¶110).

Re 13: wherein a notch is provided at a bent part of the power-supply terminal (Figs. 1-3, 7: it is “threaded” through the notch).

Re 14: wherein a cross-sectional length of a part bent toward the substrate in a direction parallel to a surface of the substrate is longer than a27 cross-sectional length of the part in a direction perpendicular to the surface of the substrate (Figs. 3, 7: bent part is majority of part).

Re 15: wherein the flat cross-sectional shape is a rectangular shape. (Figs. 3, 5, 7).

Re 16: wherein a part bent toward the substrate is flat in cross-sectional shape and a part connected to the part bent toward the substrate is circular in cross section (Fig. 5).

Re 17: wherein the insulating portion contains an insulating resin (¶100).

Re 18: wherein the socket contains a highly heat-conductive resin (¶104, 110).
Re 19: the luminaire according to claim 1; and a housing to which the luminaire is attached (Fig.  18).

Re 20: bending the vicinity of the end portions of the plurality of power-supply terminals exposed from the socket toward the substrate; or providing the substrate on the plurality of power-supply terminals bent in the vicinity of the end portions exposed from the socket (Figs. 1-3; ¶13, 110).

Conclusion
See PTO-892 for all relevant art discovered upon searching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279.  The examiner can normally be reached on M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875